Citation Nr: 1341169	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Virtual VA paperless claims processing system contains additional VA treatment records that have been considered by the RO and the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Remand is required to obtain a supplemental medical opinion as to whether the service-connected diabetes mellitus AGGRAVATED (i.e. worsens or worsened) hypertension.  The case is REMANDED for the following actions:

Obtain any outstanding VA treatment records dating from March 2013 forward and associate them with the claims file.

1. Request that the Veteran identify and secure any relevant private treatment records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Return the claims file to the VA examiner who rendered the October 2010 opinion for a supplemental opinion as to the etiology of the Veteran's hypertension, to include as secondary to diabetes.  If the examiner is not available, a different examiner may render the opinion.  The entire claims file and a copy of this REMAND must be made available to the VA examiner rendering the opinion on this claim.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion:

a. The VA examiner must provide an opinion as to whether the Veteran's current hypertension relates to his service-connected diabetes mellitus.  The examiner must provide an opinion as to whether the Veteran's hypertension was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected diabetes.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  However, the examiner's attention is called to:

October 2004 consultation report authored which states that the Veteran was newly diagnosed as having diabetes and has probable hypertension.

April 2009 VA medical record stating that the Veteran was prescribed 25 mg of hydrochlorothiazide to treat his high blood pressure.

May 2009 VA medical record noting normal renal function.

June 2009 VA medical record stating that the Veteran's systolic blood pressure ranges from 160 to 170 and that his hypertension is controlled with medication 

July 2009 VA examination report stating that the Veteran's hypertension is not a complication of diabetes.

September 2009 VA medical record containing a statement by the Veteran that he was diagnosed as having diabetes and hypertension in 1990.

July 2010 VA medical record stating that the Veteran's hypertension is controlled and that he has diabetes with peripheral neuropathy.

October 2010 VA medical examination for hypertension.

December 2010 VA medical record containing a patient history that suggests the Veteran's diabetes may have been diagnosed as early as 2002 and that he has a history of high blood pressure.

January 2011 VA medical record stating that the Veteran's diabetes and hypertension are in "good control."

October 2011 (and January 2012) VA medical record indicating elevated blood pressure.

December 2011 VA medical records noting "renal insufficiency" and the presence of kidney stones.

April 2012 VA medical record stating that Veteran's renal function is adequate.

January 2013 VA medical records noting noncompliance with hypertension medications and possible kidney stones.

March 2013 opinion stating that the worsening of the Veteran's hypertension will be accelerated by his diabetes.

March 2013 VA medical record noting uncontrolled hypertension.

March 2013 testimony by the Veteran that: he has had diabetes since his mid-thirties; his private physician did not identify the etiology of his hypertension; his hypertension was diagnosed after his diabetes; and his hypertension is a 9 on a scale of 1 to 10 where 1 is good and 10 is bad.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

3. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for hypertension to include as secondary to diabetes.  If the benefits sought are not granted, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond to the Supplemental Statement of the Case (SSOC) before the record is returned to the Board for further review.

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop the claim is both critical and appreciated.  The Veteran is advised that, should the RO schedule an additional VA examination, failure to report for the scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

